Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 17-39 are pending.  Claims 28 and 37-39 are the subject of this FINAL Office Action.  Claims 17-27 and 29-36 are withdrawn.  

Election/Restrictions
Applicants previously elected the species of a level of motility of the at least one cell based on a presence or absence of the tumor cell without traverse in the Reply filed 06/25/2022 is acknowledged.  

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 37-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Mehling et al, Real-time tracking, retrieval and gene expression analysis of migrating human T cells, Lab Chip, 2015,15, 1276-1283, 12/10/2014 and ROBINS (US 2016/0002731), in view of BAYM (US 20150148705).
The claims are generally directed to measuring aspects of tumor cells (e.g. T-cell cell motility or movement) and correlating to how those aspects indicate tumor cell responsiveness to an immunotherapy.  This is common in the art as demonstrated below.  
As to claims 28 and 37-39, numerous prior art documents provide motivation to detect T-cell or killer cell motility as a correlative to immunotherapeutic effectiveness.  For example, Mehling teaches to track CD4+ T-cells (e.g. motility, or migration) using microfluidic migration chambers (Fig. 3).  Mehling uses Kolmogorov–Smirnov test, Mann–Whitney test, and paired Student 2-sided t test (pg. 1278, col. 2).  Mehling suggests to apply such assays to screen for immunotherapy effectiveness:
	Migration of human T cells plays a central role in protective immunity but also in the pathogenesis of autoimmune diseases such as MS. The latter is supported by the fact that two highly efficacious drugs for the treatment of MS impact on T cell migration: Fingolimod acts as a functional antagonist on the S1P receptor (S1PR), hereby preventing recirculation of T cells from SLT to peripheral blood;19 natalizumab blocks adhesion of blood T cells to endothelial cells and as a consequence migration across the blood–brain barrier

(pg. 1279, col. 2).  ROBINS teaches 
In solid tumor samples obtained from patients before and after immunotherapy with an inhibitor of a negative regulator of immune response 
(e.g., anti-PD-1 antibody), a high level of infiltrating T cell presence and high clonality (i.e., evidence of T cell migration to the tumor and clonal proliferation within the tumor) were associated with a positive response to immunotherapy.  In contrast, a minimal infiltrating T cell repertoire and low clonality in solid tumors (i.e., evidence of a restricted and non-specific T cell response within the tumor) were associated with failure to respond to treatment.

(para. 0078; see also para. 0115).  In other words, a skilled artisan would have been aware of the connection between motility and immunotherapy effectiveness, and had the ability to screen accordingly.
	Mehling does not explicitly teach 
determining a value of responder/non-responder status of the tumor cell based at least in part on a statistical hypothesis test of the at least one single-cell measurement and;
		wherein the value is indicative of a degree of responsiveness 		of the tumor cell to the immunotherapy with the at least one 			cell, thereby evaluating the effectiveness;
	determining at least one treatment recommendation based at least in part on the value of responder/non-responder status, wherein the at least one treatment recommendation comprises an indication to administer or not administer the immunotherapy with the at least one cell based on the value; and 
	instructing the at least one treatment recommendation.

	However, processors (e.g. computers, etc.) were common devices used to process treatment prediction information, including GUIs which present such information.  For example, BAYM teaches 
	The user interface includes one or more output components over which processed information is viewed as output results and may be integrated into the microbe profiling device or may be one or more peripheral devices operably connected through a wired or wireless connection to the microbe profiling device.  For example, the user interface may be used to report to a user a microbe profile of an individual including a spatial distribution and/or an identity of at least one type of microbe on the skin surface of the individual and/or a recommended treatment regimen based on the microbe profile.  Non-limiting examples of output components include but are not limited to television screens, computer monitors, liquid crystal displays, audio speakers, audio headphones, and printers

(para. 0158).  In other words, GUIs to display information processed from assays used to determined treatment recommendations is familiar in the art.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for determining immunotherapy effectiveness to present the information to a user with a reasonable expectation of success.  
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 11/07/2022 because contrary to Applicants argument, Mehling repeatedly states to use single cell analysis.  For example, the Abstract states (emphases added):
Dynamical analysis of single-cells allows assessment of the extent and role of cell-to-cell variability, however traditional dish-and-pipette techniques have hindered single-cell analysis in quantitative biology. We developed an automated microfluidic cell culture system that generates stable diffusion-based chemokine gradients, where cells can be placed in predetermined positions, monitored via single-cell time-lapse microscopy, and subsequently be retrieved based on their migration speed and directionality for further off-chip gene expression analysis, constituting a powerful platform for multiparameter quantitative studies of single-cell chemotaxis. Using this system we studied CXCL12-directed migration of individual human primary T cells. Spatiotemporally deterministic retrieval of T cell subsets in relation to their migration speed, and subsequent analysis with microfluidic droplet digital-PCR showed that the expression level of CXCR4 – the receptor of CXCL12 – underlies enhanced human T cell chemotaxis

Indisputably, the Abstract alone teaches use of single-cell dynamics, including single-cell time lapse microscopy (e.g. for motility analysis).  Even more, the purpose of Mehling is to analyze migration/motility on a single-cell basis:
	For human T cells, some of the migration-characteristics have been recapitulated in vitro, mostly by the use of transwell assays. Transwell assays such as the Boyden-chamber are robust, allow enumeration of the displacement of individual cells across a membrane and therefore provide a quantitative measure of chemotaxis.8 However, this approach is unapt to define key aspects impacting the biology of cellular motility in vivo. Specifically, (i) no information can be derived regarding the spatial and temporal stability of chemotactic gradients, (ii) no complex multidirectional gradients of multiple chemoattractants can be established (which will typically be present in an in vivo system), and most importantly (iii) single cells cannot be monitored and characterized in real-time phenotypically or functionally. As a result, most in vitro but also in vivo studies assessed various aspects of T cell migration with a population-averaged manner where migration characteristics at the single cell level were not interrogated.
	To characterize migration of human T cells and to aid quantitative studies of chemotaxis, we developed an automated microfluidic cell culture system that significantly surpasses the capabilities of traditional cell culture and migration assays, and characterized migration of primary human CD4+ T cells in gradients of the chemokine CXCL12 using this system. Recently, microfluidic single-cell analysis was used to greatly improve our understanding of immune functions from single cells up to the population level.9–13 Our system was designed to address limitations of both traditional and existing microfluidic approaches, representing a major advance in single-cell analysis of cell migration. The microfluidic migration device we developed comprises 6 independent cell culture chambers, where in each chamber a diffusion-based chemokine gradient can be generated and both adherent and suspension cells can be cultured under flow-free conditions. Our device controls the type, steepness, mean concentration and polarity of each gradient generated in the 6 independent chambers of the device. These gradients are extremely stable with minimal variation of concentration profiles over time, but the gradient type can also be changed when desired without disturbing the cultured cells. By integrating computer control, microfluidic membrane valves and automated microscopy, our system allows precise positioning, monitoring and subsequent retrieval of migrating cells from up to 10 locations inside each nanoliter-sized culture chamber. Real-time quantification of migration via time-lapse microscopy, automated tracking, and subsequent retrieval of cell subpopulations at precisely determined positions allows differential genetic analysis of migrating vs. non-migrating or slow vs. fast cells in the observed population.
	Using this system we generated flow-free diffusion-based gradients of the chemokine CXCL12, and tracked primary human CD4+ T cells exposed to these gradients with high spatiotemporal resolution. Exposure to gradients of CXCL12 induced migration of CD4+ T cells towards higher concentrations in the gradient, increased the migration velocity and track straightness of the cells. Microfluidic spatiotemporal retrieval and subsequent droplet digital PCR analysis of the cells in relation to their migration characteristics – i.e. migration towards the gradient or not – revealed that the expression levels of CXCR4 – the receptor of CXCL12 – is much greater in cells with enhanced chemotaxis as compared to cells in which no chemotaxis was induced. Taken together we demonstrate here the potential of our microfluidic system to induce primary human T cell migration in diffusion-based chemokine gradients, monitor cell migration of individual cells and retrieve cells with spatiotemporal resolution for off-chip analysis with powerful new gene expression methods like digital-PCR.

(pgs. 1276-77; emphases added).  It is clear from this description in Mehling that Applicants’ argument that “any cellular measurements in Mehling were performed on ‘pooled subpopulation of cells’ rather than at a single cell level” is wrong.  Thus, the rejection is maintained.
	Even if Applicants correctly interpret Mehling, yet at the least the above citations from Mehling make clear that there was a strong motivation to use single-cell analysis.  Thus, even if “any cellular measurements in Mehling were performed on ‘pooled subpopulation of cells’ rather than at a single cell level,” yet the rejection is maintained because single-cell analysis was obvious.
	Applicants seem to argue that the claimed invention yielded unexpected results.  
	In developing the invention amended of claims 28 and 39, Applicant recognized that existing clinical methodologies lacked the ability to evaluate or monitor the effectiveness of cellular therapies, such as immunotherapies for the treatment of cancer. See, e.g., Paragraphs 3 and 72-81 of the Application. In order to address the sources of the aforementioned problems, Applicant developed evaluation methods that utilized at least one measurement that occurred at a single-cell level. See, e.g., Paragraphs 82-166 of the Application. Also see amended claims 28 and 39.
	Applicant unexpectedly recognized that such clinical methodologies provided numerous advantages. See, e.g., Paragraphs 157-162 of the Application. Also see Examples 1-4 of the Application. Also see amended claims 28 and 39. Such advantages included the ability to effectively determine a value of responder/non-responder status of a tumor cell based at least in part on the at least one single-cell measurement at a single-cell level

(Reply, pg. 13).  This argument is unconvincing.  Applicants fail to explain “existing clinical methodologies,” or compare them to the claims or Mehling.  Mehling is the closest prior art, and teaches single-cell motility analysis (presumably an “existing clinical methodology”).  Applicants fail to explain any actual evidence, much less compare it to Mehling.  Finally, Applicants fail to explain how such evidence is reasonably commensurate in scope with the very broad claims.  The claims encompass any determination technique (and numerous generic detection/measurement techniques).  In other words, for example, any measure of motility followed by any analysis/determination of that motility to provide any immunotherapy treatment recommendation.  This requires a large number of evidentiary species within this broad claim that demonstrate unexpected results.  None are presented.  Applicants are encouraged to consult MPEP § 716 because the arguments as to unexpected results fail at the outset to meet the minimal evidentiary requirements.  Thus, this argument fails.

Prior Art
	The following prior art also suggests to detect T-cell migration/motility to determine immunotherapy effectiveness: US 20060073469; US 20080300165, para. 0196; US 20200246452.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637